Response to Amendment
The proposed amendment amends claim 1 by changing “a thickness of from 1 to 140 nm” to “a thickness of from 1 to 41 nm”.   This amendment changes the scope of the claims and therefore raises new issue that would require further search and/or consideration.  In addition, the Office points out that there is no evidence of criticality of the claimed range of 1 to 41 nm for the thickness of the undercoat layer.  
/T.S.C/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729